Case: 2:19-cv-04166-EAS-CMV Doc #: 78 Filed: 02/09/21 Page: 1 of 5 PAGEID #: 576




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 SCOTT KNIGHT,

                       Plaintiff,

        v.                                               Civil Action 2:19-cv-4166
                                                         Judge Edmund A. Sargus, Jr.
                                                         Magistrate Judge Chelsey M. Vascura
 ANTHONY KITCHEN, M.D., et al.,

                       Defendants.

                                    OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to File Amended

Complaint (ECF No. 75). Plaintiff commenced this action on August 29, 2019, in the Court of

Common Pleas for Guernsey County, Ohio, seeking damages for negligence and violations of 42

U.S.C. § 1983 for allegedly inadequate medical care he received while being detained by the

Guernsey County Sheriff’s Office. (Compl., ECF No. 2.) Defendants removed the action to this

Court on September 19, 2019. (Notice of Removal, ECF No. 1.) On January 15, 2021—nearly a

year after the deadline for motions to amend the pleadings, nearly a month after the close of

discovery, and only two days before the deadline to file dispositive motions—Plaintiff filed the

present Motion to amend his Complaint, seeking to “eliminate[ ] dismissed defendants and

claims and clarify[y] his claims and theory of liability against the remaining defendants.” (Mot.

1, ECF No. 75.) For the following reasons, Plaintiff’s Motion is DENIED.

                                    I.     BACKGROUND

       Plaintiff’s Complaint named as Defendants the Southeastern Ohio Regional Medical

Center (“SEORMC”), Dr. Anthony Kitchen, numerous Guernsey County public officials sued in

both their individual and official capacities, and several John and Jane Doe Defendants.
Case: 2:19-cv-04166-EAS-CMV Doc #: 78 Filed: 02/09/21 Page: 2 of 5 PAGEID #: 577




(Compl., ECF No. 1.) Over the course of the litigation, all Defendants except SEORMC and Dr.

Kitchen were dismissed. (See ECF Nos. 32, 48–49, 63.) On December 18, 2019, the Court

entered a scheduling order in which the parties agreed that “Motions or stipulations addressing

the parties or pleadings, if any, must be filed no later than February 14, 2020”; that “all discovery

shall be completed by September 18, 2020”; and that “dispositive motions shall be filed by

October 19, 2020.” (ECF No. 14.) The deadlines to complete discovery and file dispositive

motions were subsequently extended to December 17, 2020, and January 17, 2021, respectively

(ECF No. 40); however, the deadline for motions to amend the pleadings remained unchanged at

February 14, 2020.

       On February 14, 2020, the deadline for motions to amend the pleadings, Plaintiff filed an

Amended Complaint, adding several new Defendants. (ECF Nos. 21–22.) However, SEORMC

and the new Defendants moved to strike the Amended Complaint because Plaintiff had obtained

neither leave of Court nor Defendants’ consent, as required by Federal Rule of Civil Procedure

15(a)(2). (ECF No. 29.) The Court granted the Motion to Strike on April 3, 2020, making the

original Complaint the operative pleading. (ECF No. 33.)

       Plaintiff gave no further indication that he wished to amend his Complaint until the

present Motion was filed on January 15, 2021 (ECF No. 75). Plaintiff asserts amendment is

necessary to remove dismissed Defendants and to clarify his claims against the remaining

Defendants SEORMC and Dr. Kitchen based on information revealed in discovery. (Id. at 4.)

Defendants filed a Memorandum in Opposition on January 22, 2021 (ECF No. 77). Plaintiff has

not filed a reply and the time to do so has now expired.

                               II.     STANDARD OF REVIEW

       A district court is required to enter a scheduling order, which limits the time “to join

other parties, amend the pleadings, complete discovery, and file motions.” Fed. R. Civ. P.
                                                 2
Case: 2:19-cv-04166-EAS-CMV Doc #: 78 Filed: 02/09/21 Page: 3 of 5 PAGEID #: 578




16(b)(3)(A). When, as in the instant case, a party misses a scheduling order’s deadlines and

seeks a modification of those deadlines, the party must first demonstrate good cause. See Fed. R.

Civ. P. 16(b)(4); Andretti v. Borla Performance Indus., Inc., 426 F.3d 824, 830 (6th Cir. 2005).

“The primary measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence in

attempting to meet the case management order’s requirements.” Inge v. Rock Fin. Corp., 281

F.3d 613, 625 (6th Cir. 2002) (quotation omitted); accord Leary v. Daeschner, 349 F.3d 888, 906

(6th Cir. 2003) (“[A] court choosing to modify the schedule upon a showing of good cause, may

do so only if it cannot reasonably be met despite the diligence of the party seeking the

extension.” (quotation omitted)). “Another important consideration . . . is whether the opposing

party will suffer prejudice by virtue of the amendment.” Leary, 349 F.3d at 906 (citing Inge, 281

F.3d at 625).

                                       III.    ANALYSIS

       Plaintiff has failed to establish good cause to modify the case schedule. As an initial

matter, Plaintiff cited the standard for amendments under Federal Rule of Civil Procedure

15(a)(2), which directs the Court to “freely give leave when justice so requires.” (Mot. 1, ECF

No. 75.) However, this standard is of secondary importance where, as here, the Court has

already entered a scheduling order under Rule 16 and the deadline to amend the pleadings has

passed. Leary, 349 F.3d at 909 (“Once the scheduling order’s deadline passes, a plaintiff first

must show good cause under Rule 16(b) for failure earlier to seek leave to amend before a court

will consider whether amendment is proper under Rule 15(a).”).

       Under the more stringent “good cause” standard of Rule 16, Plaintiff must demonstrate

that he acted diligently in attempting to comply with the February 14, 2020 deadline to amend

the pleadings. But Plaintiff has not offered any explanation, beyond vague references to new

information gleaned in discovery, for why he could not have amended his Complaint earlier.
                                                 3
Case: 2:19-cv-04166-EAS-CMV Doc #: 78 Filed: 02/09/21 Page: 4 of 5 PAGEID #: 579




Plaintiff does not identify the new information he obtained or explain what changes are

necessary to his Complaint as a result. Indeed, Defendants contend, and the Court agrees, that

the proposed Amended Complaint does not substantively change the allegations against the

remaining Defendants, raising the question of why Plaintiff believes amendment is necessary in

the first place. Moreover, Plaintiff was seemingly cognizant of the February 14, 2020 deadline

for pleading amendments, as he attempted to file a previous Amended Complaint on that very

day; yet even after the Court struck that Amended Complaint, he waited another nine months

before seeking amendment again. This course of conduct does not reflect diligence on Plaintiff’s

part.

        Moreover, Defendants will undoubtedly be prejudiced if amendment is permitted at this

late stage, when the deadlines for discovery and dispositive motions had already passed or were

imminent at the time Plaintiff filed his Motion to Amend. The United States Court of Appeals

for the Sixth Circuit Court has “repeatedly held that allowing amendment after the close of

discovery creates significant prejudice.” Gormley v. Precision Extrusions, Inc., 174 F. App’x

918, 921 (6th Cir. 2006) (citing Leary, 349 F.3d at 907; Duggins v. Steak ’N Shake, Inc., 195

F.3d 828, 835 (6th Cir. 1999); Moore v. City of Paducah, 790 F.2d 557, 560 (6th Cir. 1986)); see

also Miller v. Admin. Office of Courts, 448 F.3d 887, 898 (6th Cir. 2006) (“Because the

discovery deadline had already passed and the deadline for filing dispositive motions . . . was

imminent, the defendants would have been prejudiced if a further amendment had been permitted

by the district court.”).

        In the absence of any explanation for why Plaintiff could not have amended his

Complaint prior to the deadline for pleading amendments, and given the significant prejudice the




                                                4
Case: 2:19-cv-04166-EAS-CMV Doc #: 78 Filed: 02/09/21 Page: 5 of 5 PAGEID #: 580




parties would suffer if Plaintiff were permitted to amend his Complaint at this time, Plaintiff’s

Motion is DENIED.1

                                     IV.     DISPOSITION

       For the foregoing reasons, Plaintiff has failed to demonstrate that good cause exists to

modify the February 14, 2020 deadline to amend the pleadings. Plaintiff’s Motion for Leave to

File Amended Complaint (ECF No. 75) is therefore DENIED.

       IT IS SO ORDERED.


                                                      /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




1
  Defendants further argue that Plaintiff’s Motion must be denied on grounds of futility. Because
the Court finds that Plaintiff has failed to demonstrate the good cause required by Rule 16, the
Court need not address Defendants’ futility arguments.
                                                 5
